Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior are fails to disclose or render obvious wherein the operation member comprises: a pivot portion pivotally supported on the base member; and a transmission portion configured to move in a direction intersecting with a forward and backward movement direction of the rod in response to rotation of the operation member, wherein the rod has an inclined surface inclined with respect to the forward and backward movement direction of the rod and configured to abut against the transmission portion, wherein the base member comprises: a first attachment portion formed into a hook shape and configured to be hooked on an attaching edge portion provided on the opening/closing member; and a second attachment portion configured to be attached to the opening/closing member, and wherein the first attachment portion is arranged to be in contact with or close to a side surface of the rod, wherein when the transmission portion presses the inclined surface due to operation of the operation member and thus causes the rod to move backward, the first attachment portion abuts against the rod, thereby limiting movement of the rod in the direction intersecting with the forward and backward movement direction of the rod,.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PINEL E ROMAIN/  Primary Examiner, Art Unit 3612